DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant's amendments submitted on 1/15/21 have been received.  Claims 1, 12, 14, 24, 26, 27 and  31- 43 have been amended. 
Claim Objections
3.	The objection to claims 31, 32, 33, 34, 35, 36, 38, 39, 40, 41, 42, and 43 is withdrawn because the Applicant amended the claims.
4.	The objection to claims 12, 24, and 42 is withdrawn because the Applicant amended the claims. 
5.	Claim 5 is objected to because of the following informalities:  the claim limitation “calcined oxide powder is selected from Formula I….and Formula II” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “calcined oxide powder is selected from Formula I….or Formula II”.  Appropriate correction is required.
6.	Claim 17 is objected to because of the following informalities:  the claim limitation “calcined oxide powder is selected from Formula I….and Formula II” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or Formula II”.  Appropriate correction is required.
7.	Claim 28 is objected to because of the following informalities:  the claim limitation “said phosphate bonded” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “said phosphate ligated” as claim 28 depends from claim 26.  Appropriate correction is required.
8.	Claim 29 is objected to because of the following informalities: the claim limitation “a first salt comprising a one material selected from a first lithium salt and a first manganese salt” in lines 4-6, “a second salt comprising one material selected from said first lithium salt and said first manganese salt” in lines 7-9, is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitations have been interpreted as “a first salt comprising a one material selected from a first lithium salt or a first manganese salt” and “a second salt comprising one material selected from said first lithium salt or said first manganese salt”, respectively.  Appropriate correction is required.
9.	Claim 35 is objected to because of the following informalities:  the claim limitation “cathode material is selected from Formula I….and Formula II” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been or Formula II”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 26, 27,  35, 36, 39, and 41-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 2017/0331107).
Regarding claim 26, Okamoto discloses  a method of forming a lithium ion
cathode material (positive electrode active material [0022], [0073]-[0074], Example 1 [0145]-[0159]) comprising: calcining an oxide precursor to form calcined oxide powder wherein said calcined oxide powder comprises manganese (lithium manganese nickel composite oxide [0087], Example 1 [0155]); and reacting a surface of said calcined oxide powder with a phosphate thereby forming a phosphate  ligated to a surface of said calcined oxide powder(organic phosphate [0023], [0043], [0093]).
Regarding claim  27, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder does not comprise crystalline MnPO4 ([0087], Example 1 [0159]).
Regarding claim 35, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said cathode material is selected from Formula II
xMnyCozEeO4 Formula II wherein E is a second dopant; x+y+z ≤ 2; at least y is not zero; and more preferably none of  x, y, or z are zero; and e < 0.1 ([0041]).
Regarding claim 36, Okamoto discloses all of the claim limitations as set forth above.  Okamoto further discloses said Formula II is in a spinel crystalline form([0057]).
Regarding claim 39, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses x and y are not zero ([0041]).
Regarding claim 41, Okamoto discloses all of the claim limitations as set forth above.  Okamoto further discloses said cathode material is LiNi0.5 Mn1.5 O4 (Example 1 [0159]).
Regarding claim 42, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al, Ti,  Mg,  and Cr ([0041]).
Regarding claim 43, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al ([0041]).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-7, 9, 11-19, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2017/0331107).
Regarding claim 1, Okamoto discloses a lithium ion cathode material (positive electrode active material [0041]) comprising: a calcined oxide powder comprising surface manganese (lithium manganese nickel composite oxide [0087], [0010]-[0011]) and phosphate ligated to surface of said calcined oxide powder (organic phosphate adheres to a part of a particle surface of lithium manganese nickel composite oxide [0022]- [0023], [0042]) but does not explicitly disclose phosphate ligated to said surface manganese of said calcined oxide powder. However, Okamoto discloses a part or the entire of the organic phosphate compound chemically changed 
  It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to have phosphate ligated to said surface manganese of said calcined oxide powder as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim  2, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder does not comprise crystalline MnPO4 ([0087], Example 1 [0159]).
Regarding claim 3, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder further comprises at least one metal selected from the group consisting of nickel and cobalt ([0041]).
Regarding claim 4, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder further comprises nickel and cobalt (Example 1, [0159]).
Regarding claim 5, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder is selected from Formula II
LiNixMnyCozEeO4 Formula II wherein E is a second dopant; x+y+z ≤ 2; at least y is not zero; and

Regarding claim 6, Okamoto discloses all of the claim limitations as set forth above.  Okamoto further discloses said Formula II is in a spinel crystalline form([0057]).
Regarding claim 7, Okamoto discloses all of the claim limitations as set forth above. Okamoto does not explicitly disclose said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å.  However, Okamoto discloses the organic phosphate compound is preferably added to the lithium-manganese-nickel oxide so as to be in an amount of 0.10% by weight or less based on the amount of phosphorus, more preferably 0.01% by weight or more and 0.10% by weight or less([0071]).  Okamoto discloses a region where the amount of adsorption of the phosphate compound is smaller is higher in the battery capacity, and a region where the amount of the organic phosphate compound is larger is suppressed in elution of a metal ion from the lithium-manganese-nickel oxide, resulting in an excellent cycle characteristic of a battery ([0072]).
It would have been obvious to one of ordinary skill in the art to provide said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å in order to balance battery capacity and suppression in elution of a metal ion from the lithium manganese nickel oxide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses x and y are not zero ([0041]).
Regarding claim 11, Okamoto discloses all of the claim limitations as set forth above.  Okamoto further discloses said calcined oxide powder is LiNi0.5 Mn1.5 O4 (Example 1 [0159]).

Regarding claim 13, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al ([0041]).
Regarding claim 14, Okamoto discloses a battery ([0112]) comprising: a lithium ion cathode material (positive electrode active material [0041]) comprising: a calcined oxide powder comprising surface manganese (lithium manganese nickel composite oxide [0087], [0010]-[0011])  and phosphate ligated to surface of said calcined oxide powder (organic phosphate adheres to a part of a particle surface of lithium manganese nickel composite oxide [0022]- [0023], [0042]) and an anode (negative electrode [0112]) but does not explicitly disclose
phosphate  ligated to  said surface manganese of said calcined oxide powder.  However, Okamoto discloses a part or the entire of the organic phosphate compound chemically changed after adhesion of the organic phosphate compound is chemically bound to a component of the positive electrode active material in the form of a phosphate diester compound represented by the following chemical formula (3) ([0023]).  Furthermore, Okamoto discloses phenomena such as elution of manganese into an electrolytic solution in charging/discharging ([0010]) and precipitation of manganese eluted from a positive electrode onto the negative electrode ([0010]) which reduce battery capacity and where it is important to control the surface state of the lithium manganese composite oxide ([0011]).
  It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to have phosphate ligated to said surface manganese of said 
Regarding claim  15, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder does not comprise crystalline MnPO4 ([0087], Example 1 [0159]).
Regarding claim 16, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder further comprises at least one metal selected from the group consisting of nickel and cobalt ([0041]).
Regarding claim 17, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses said calcined oxide powder is selected from Formula II
LiNixMnyCozEeO4 Formula II wherein E is a second dopant; x+y+z ≤ 2; at least y is not zero; and more preferably none of x, y, or z are zero; and e < 0.1 ([0041]).
Regarding claim 18, Okamoto discloses all of the claim limitations as set forth above.  Okamoto further discloses said Formula II is in a spinel crystalline form([0057]).
Regarding claim 19, Okamoto discloses all of the claim limitations as set forth above. Okamoto does not explicitly disclose said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å.  However, Okamoto discloses the organic phosphate compound is preferably added to the lithium-manganese-nickel oxide so as to be in an amount of 0.10% by weight or less based on the amount of phosphorus, more preferably 0.01% by weight or more and 0.10% by weight or less([0071]).  Okamoto discloses a region where the amount of adsorption of the phosphate compound is smaller is higher in the battery capacity, and a region where the amount of the organic phosphate compound is larger is 
It would have been obvious to one of ordinary skill in the art to provide said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å in order to balance battery capacity and suppression in elution of a metal ion from the lithium manganese nickel oxide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 21, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses x and y are not zero ([0041]).
Regarding claim 23, Okamoto discloses all of the claim limitations as set forth above.  Okamoto further discloses said calcined oxide powder is LiNi0.5 Mn1.5 O4 (Example 1 [0159]).
Regarding claim 24, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al, Ti,  Mg,  and Cr ([0041]).
Regarding claim 25, Okamoto discloses all of the claim limitations as set forth above. Okamoto further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al ([0041]).
16.	Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2017/0331107) as applied to claim 26 above.
Regarding claim 28, Okamoto discloses all of the claim limitations as set forth above. Okamoto does not explicitly disclose said phosphate ligated to said surface comprises a manganese phosphate bond. However, Okamoto discloses a part or the entire of the organic 
  It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to have phosphate ligated to said surface  comprises a manganese phosphate bond  as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 37, Okamoto discloses all of the claim limitations as set forth above. Okamoto does not explicitly disclose said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å.  However, Okamoto discloses the organic phosphate compound is preferably added to the lithium-manganese-nickel oxide so as to be in an amount of 0.10% by weight or less based on the amount of phosphorus, more preferably 0.01% by weight or more and 0.10% by weight or less([0071]).  Okamoto discloses a region where the amount of adsorption of the phosphate compound is smaller is higher in the battery capacity, and a region where the amount of the organic phosphate compound is larger is suppressed in elution of a metal ion from the lithium-manganese-nickel oxide, resulting in an excellent cycle characteristic of a battery ([0072]).
.
17.	Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2017/0331107) as applied to claim 26 above, in view of Frianeza-Kullberg (US2014/0272579).
Regarding claim 29, Okamoto discloses all of the claim limitations as set forth above. Okamoto discloses one example of a method for producing the lithium manganese nickel composite oxide ([0075]-[0087]) but does not disclose said forming of said oxide precursor comprises forming a bulk solution comprising a first salt comprising a one material selected from a first lithium salt or a first manganese salt; forming an adding solution comprising a second salt comprising one material selected from said first lithium salt or said first manganese salt wherein said second salt is different from said first salt; adding said adding solution to said bulk solution thereby precipitation an ordered lattice comprising a second manganese salt; and
precipitating a second lithium salt on said ordered lattice thereby forming said oxide precursor.
Frianeza-Kullberg teaches complexometric precursor formulation methodology for industrial production of fine and ultrafine powders and nanopowders for lithium metal oxides for battery applications (title). Frianeza-Kullberg teaches nickel hydroxide (16.8 grams, 99%) and cobalt carbonate (14.4 grams, 99.5%) were weighed out and placed in a reactor vessel described in FIG. 4 equipped with a tube bubbler and an agitator as shown in FIG. 5 already containing one 
It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use for said forming of said oxide precursor comprises: forming a bulk solution comprising a first salt comprising a one material selected from a first lithium salt or a first manganese salt; forming an adding solution comprising a second salt comprising one material selected from said first lithium salt or said first manganese salt wherein said second salt is different from said first salt; adding said adding solution to said bulk solution thereby precipitation an ordered lattice comprising a second manganese salt; and precipitating a second lithium salt on said ordered lattice thereby forming said oxide precursor as taught by Frianeza-Kullberg as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 30, modified Okamoto discloses all of the claim limitations as set forth above. Modified Okamoto further discloses further comprising: combining said first manganese salt with at least one second metal salt selected from a cobalt salt (Frianzea-Kullberg, [0177]).

Regarding claim 32, modified Okamoto discloses all of the claim limitations as set forth above. Modified Okamoto further discloses said calcined oxide powder further comprises at least one metal selected from the group consisting of cobalt and nickel (Frianzea-Kullberg, [0177]).
Allowable Subject Matter
18.	Claim 34 is  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  
19.	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is said reacting said surface comprises reacting with phosphoric acid.
In the instant invention, the phosphoric acid is applied to the surface of the metal oxide wherein the phosphate moiety forms a MnPO4 on the surface of the metal oxide, or bonded to the surface of the metal oxide, wherein manganese is predominantly in the +3 oxidation state with preferably less than 10% of the surface manganese being in the +2 oxidation state and the manganese is thereby stabilized against reduction to Mn2+ at the surface ([0019] US 2019/0363342).

Response to Arguments
20.	Applicant’s arguments with respect to claim(s) 1-7, 9, 11-19, 21, 23-33, 35-37, 39,  and 41-43 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724